  Case 19-10293-JDW                  Doc 155        Filed 05/20/20 Entered 05/20/20 16:07:36        Desc Main
                                                   Document     Page 1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF MISSISSIPPI
                                             ABERDEEN DIVISION

IN RE:                                                                 :   CASE NO: 19-10293-JDW
                                                                       :   CHAPTER: 11
                                                                       :
MICHAEL LEON BROCK                                                     :
          Debtor                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   ----------------------------------
SELECT PORTFOLIO SERVICING, INC.                                       :
AS SERVICER FOR U.S. BANK NATIONAL :
ASSOCIATION, AS TRUSTEE FOR J.P.                                       :
MORGAN MORTGAGE TRUST 2007-S1                                          :
MORTGAGE PASS-THROUGH                                                  :
CERTIFICATES,                                                          :
          Movant,                                                      :
                                                                       :   CONTESTED MATTER
vs.                                                                    :
                                                                       :
MICHAEL LEON BROCK                                                     :
UNITED STATES TRUSTEE, Trustee                                         :
          Respondents.                                                 :

                             MOTION FOR ABANDONMENT AND RELIEF FROM
                               THE AUTOMATIC STAY (REAL PROPERTY)

          Select Portfolio Servicing, Inc. as servicer for U.S. Bank National Association, as trustee for

J.P. Morgan Mortgage Trust 2007-S1 Mortgage Pass-Through Certificates (“Movant”) hereby moves

this Court for abandonment, pursuant to 11 U.S.C. § 554, and relief from the automatic stay, pursuant

to 11 U.S.C. § 362, with respect to certain real property of the Debtor having an address of 5300

POPLAR CORNER RD, WALLS, MS 38680 (the “Property”), for all purposes allowed by law, the

Note (defined below), the Deed of Trust (defined below), and applicable law, including but not limited

to the right to foreclose. In further support of this Motion, Movant respectfully states:

          1.        The MICHAEL L BROCK has executed and delivered or is otherwise obligated with

respect to that certain promissory note in the original principal amount of $106,000.00 (the “Note”). A

copy of the Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.

          2.        Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
 Case 19-10293-JDW            Doc 155    Filed 05/20/20 Entered 05/20/20 16:07:36            Desc Main
                                        Document     Page 2 of 3

(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Deed of

Trust are secured by the Property. A copy of the Deed of Trust is attached hereto as Exhibit “B”.

       3.       The legal description of the Property is set forth in the Deed of Trust, a copy of which is

attached hereto, and such description is incorporated and made a part hereof by reference.

       4.       As of April 28, 2020, the outstanding amount of the Obligations was $20,462.42.

       5.       As of April 28, 2020, the Debtor has failed to make 15 payments due pursuant to the

terms of the Note.

       6.       The estimated market value of the Property is $98,504.00. The basis for such valuation

is DeSoto County Tax Assessors. A copy of the assessment is attached hereto as Exhibit “C”.

       7.       Cause exists for relief from the automatic stay for the following reasons:

                a.     Movant’s interest in the Property is not adequately protected.

                b.     Pursuant to 11 U.S.C. § 362(d)(2)(B), the Property is not necessary for an

                       effective reorganization.

       8.       The Movant is entitled to an order deeming the Property abandoned by the Trustee as an

asset of the bankruptcy estate, pursuant to 11 U.S.C. § 554.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

       1.       Relief from the stay for all purposes allowed by law, the Note, the Deed of Trust, and

applicable law, including but not limited to allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

       2.       That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.
 Case 19-10293-JDW         Doc 155     Filed 05/20/20 Entered 05/20/20 16:07:36       Desc Main
                                      Document     Page 3 of 3

       3.     That the Property be deemed abandoned by the Chapter 11 Trustee as an asset of the

Bankruptcy estate effective upon entry of the Court's order.

       4.     For such other relief as the Court deems proper.



RUBIN LUBLIN, LLC

/s/ Natalie Brown                                                Date: May 20, 2020
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
